UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-6872


KERRY LEE WOODARD,

                Petitioner - Appellant,

          v.

KENNETH HORNING;     THE   ATTORNEY   GENERAL   OF   THE   STATE   OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-03463-RDB)


Submitted:   March 30, 2010                     Decided:    May 10, 2010


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kerry Lee Woodard, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kerry Lee Woodard seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate           of    appealability.             See     28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent        “a   substantial           showing     of    the    denial     of     a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard        by     demonstrating          that

reasonable       jurists       would       find     that    any     assessment       of    the

constitutional         claims    by    the    district       court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Woodard

has not made the requisite showing.                          Accordingly, we deny a

certificate       of    appealability             and   dismiss     the    appeal.           We

dispense       with     oral    argument          because     the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2